Citation Nr: 1609423	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-04 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was filed in response to an April 2010 rating decision's denial of entitlement to service connection for gastrointestinal reflux disease (GERD), an ulcer, and Helicobacter pylori (H. pylori). 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18.

3.  Entitlement to recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to November 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision and January 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1.  Service connection for GERD, an ulcer, and H. pylori was denied in an April 2010 rating decision; the Veteran received notice of the denial of the claims and his right to appeal in an April 22, 2010 letter.

2.  The Veteran filed a NOD disagreeing with the denial of the claims for service connection on February 23, 2012, more than one year after he was mailed notice of the April 2010 rating decision. 

3.  VA has not explicitly or implicitly waived the requirement of a timely NOD.  

4.  A claim for recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18 was denied in a final May 2008 rating decision.  

5.  The evidence added to the record since the May 2008 decision is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

6.  The Veteran's son was permanently incapable of self-support due to severe neurocognitive deficits associated with epilepsy and Attention Deficit Hyperactivity Disorder (ADHD) prior to the age of 18.


CONCLUSIONS OF LAW

1.  The Veteran has not filed a timely NOD in response to the April 2010 denial of service connection for GERD, an ulcer, and H. pylori.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302 (2015).

2.  New and material evidence has been received and the claim for entitlement to recognition of the Veteran's son as a helpless child is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  The Veteran's son is recognized as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18.  38 U.S.C.A. §§ 101(4)(A), 5107; 38 C.F.R. §§ 3.57, 3.356.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of the NOD

In an April 2010 rating decision, the RO denied the Veteran's claims for service connection for GERD, an ulcer, and H. pylori.  The Veteran contends that he filed a timely NOD in response to the denial of the claims, or in the alternative, that VA has waived the requirement of a NOD in this case.  After review of the evidence, the Board finds that the Veteran has not filed a timely NOD in response to the April 2010 denial of his claims, and the claims for service connection for GERD, an ulcer, and H. pylori are not currently on appeal.  

An appeal to the Board consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD must be filed within one year after the date on which the RO mails notice of the determination being appealed.  The date of mailing of the notification is presumed to be the same as the date of the letter.  38 C.F.R. § 20.302(a).

A NOD is a written communication from a claimant or his or her representative which expresses dissatisfaction or disagreement with an adjudication determination by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.201.  While special wording is not required the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  Id.  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  Id.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear.  

The Veteran was mailed notice of the rating decision denying his claims for service connection in April 22, 2010.  The April 2010 notice letter also included information regarding his right to appeal.  In May 2010, the Veteran responded with a letter stating that he wished to appeal the April 2010 rating decision's denial of the claim for permanent incapacity of his son.  The letter was titled, "Notice of Disagreement and Appeal," and did not mention any other claims addressed in the April 2010 rating decision, to include the denial of service connection for various gastrointestinal conditions.  The May 2010 NOD was accompanied by some service and post-service medical evidence submitted by the Veteran, but again, this evidence only pertained to the claim for incapacity.  

VA acknowledged receipt of the Veteran's NOD in a May 24, 2010 letter, and the Veteran elected to pursue his appeal through the decision review officer (DRO) process in a May 28, 2010 telephone contact.  He was mailed another letter in June 2010 describing the post decision review and DRO process.  On February 23, 2012, the Veteran submitted a statement and medical evidence in support of his "appeal currently being processed through the Post-Decision Review [process]."  He also stated that the attached materials pertained to the denial of the claims for service connection for GERD, an ulcer, and H. pylori in the April 2010 rating decision.  

The February 2012 correspondence from the Veteran is the first written communication expressing disagreement with the denial of service connection for GERD, an ulcer, and H. pylori following the April 2010 rating decision.  It is an NOD under the provisions of 38 C.F.R. § 20.201; however, it was not received by VA within a year from April 22, 2010, the date the Veteran was mailed notice of the April 2010 rating decision denying the service connection claims.  It is therefore not timely under 38 C.F.R. § 20.302 and does not serve to initiate an appeal.  

The Veteran contends that the May 2010 NOD (pertaining to the denial of permanent incapacity of his son) also initiated an appeal with respect to the claims for service connection.  He argues that VA never informed him he could submit more than one NOD, VA never stated that a separate NOD was required for each claim, and a sympathic reading of his communications establishes that he intended to disagree with the incapacity and service connection claims.  The Board disagrees.  The April 22, 2010 letter notifying the Veteran of the denial of his claims was accompanied by VA Form 4107, "Your Rights to Appeal Our Decision."  This document notified the Veteran that a NOD was required to initiate an appeal and the NOD must identify the specific claims he wished to appeal.  The Veteran was also told that he had one year file an appeal of the April 2010 rating decision.  Thus, the Veteran was informed that a NOD must identify the specific determinations he disagreed with in accordance with 38 C.F.R. § 20.201.  The Board also notes that the May 2010 NOD makes no reference or allusion to the RO's denial of the claims for service connection for GERD, an ulcer, and H. pylori in April 2010.  Even the broadest and most sympathetic reading of all correspondence from the Veteran received during in the year after the April 2010 rating decision does not indicate any disagreement with the denial of the service connection claims and does not constitute a NOD.

The Veteran also contends that VA has waived the requirement of a NOD, citing to the Court of Appeals for Veterans Claims' decisions in Percy v. Shinseki, 23 Vet. App. 37 (2009) and Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  In these cases, the Court held that VA may explicitly or implicitly waive the requirement of a substantive appeal by taking action indicating to a veteran that the appeal was still active.  For example, in Percy, the Court held that by treating a disability rating matter as if it were part of the claimant's timely filed substantive appeal for more than five years, VA waived any objections it might have had to the timeliness of filing.  Percy at 46.

The Board finds that the current situation is distinguishable from Percy and Gonzalez-Morales.  In this case, the RO never treated the Veteran's February 2012 NOD as timely.  In a January 2013 administrative decision, the RO explicitly informed the Veteran that his February 23, 2012 letter could not be accepted as a NOD as it was received more than one year after he was notified of the denial of the claims for service connection.  VA has also taken no other action on the appeal, did not issue a SOC, and has not performed any further development of the claims.  VA has therefore clearly not waived any objection as to the timeliness of the filing of the NOD.  Additionally, the cases referenced by the Veteran pertain to the timeliness of a substantive appeal, not a NOD.  In Percy, the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal, the language used in the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  See also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicated that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction").  Therefore, the Board cannot find that VA has waived the requirement of a timely NOD in this case.  

The evidence in this case clearly establishes that the claims for entitlement to service connection for GERD, an ulcer, and H. pylori were denied in an April 2010 rating decision.  The Veteran was provided notice of the denial of the claims and his appellate rights in an April 22, 2010 letter and was informed he had one year to initiate an appeal.  He did not express disagreement with the denial of his claims for service connection in any written communication received by VA until February 23, 2012, well after the one year time period for filing a NOD.  Therefore, he has not filed a timely NOD with respect to the denial of service connection for GERD, an ulcer, and H. pylori and the claim before the Board must be denied. 


Helpless Child Claim

The Veteran also appeals the denial to reopen the claim for recognition of his son as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18. 

The claim for recognition of the Veteran's son as a helpless child was originally denied in a January 2008 rating decision.  The RO determined that while the Veteran's son had diagnoses of epilepsy and ADHD prior to the age of 18, he performed well in school and there was no clinical evidence of seizures for many years prior to his eighteenth birthday.  He was therefore not permanently incapable of self-support before the age of 18 and the claim was denied.  

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board finds that the record contains new and material evidence to support the claim that the Veteran's son is permanently incapable of self-support.  Since the May 2008 denial of the claim, the Veteran has submitted letters from several health care providers opining that the Veteran's son is not able to live independently, is unemployable, and has manifested severe neurocognitive deficits since he was a child.  This evidence is new as it was not previously considered and is material as it relates to an element of the claim that was lacking, i.e. the permanent incapacity of the Veteran's son to support himself before he turned 18.  This evidence also raises a reasonable possibility of substantiating the claim and accordingly, the claim is reopened.

VA law provides that veterans in receipt of disability compensation and rated at least 30 percent disabling are also entitled to additional monthly compensation for dependents.  38 U.S.C.A. § 1115.  Specific rates are provided for a veteran's spouse and children.  The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen years.  The focus of analysis is on the individual's condition at the time of his eighteenth birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

The evidence establishes that the Veteran's son was diagnosed with atypical absence epilepsy when he was approximately five years old and ADHD several years later.  These conditions have been present throughout his lifetime and are permanent in nature.  Contemporaneous medical records from Madigan Army Medical Center (MAMC) show that the Veteran's son experienced manifestations of his disabilities prior to the age of 18 that included seizures controlled by medication, abnormal EEG results, difficulty with concentration and focus, and deficiencies in math and reading comprehension.  Medical opinions from several neuropsychologists and a neurologist dated after the Veteran's son turned 18 also describe his longtime and permanent deficits in the areas of mental processing speed, working memory capacity, and complex visual memory.  These deficits resulted in significant problems in school functioning and a consistent failure to remember basic tasks such as taking medication, turning off the stove, and performing basic activities of self-care, such as remembering to shower.  The Veteran's son has never been authorized to drive because of his epilepsy and is restricted to the use of mass transit with easily remembered routes.  The Social Security Administration (SSA) and Federal Health Benefits Team both found that he was permanently incapable of self-support prior to the age of 22.  These findings are not binding on the Board, but do provide support in favor of the Veteran's claim.  
 
Additionally, treatment records from the Veteran's son's teenage years show that he struggled academically in high school and college.  Although he graduated high school and eventually obtained a degree from Clover Park Technical College, he was academically dismissed from Pierce College prior to his enrollment at Clover Park.  The evidence also establishes that the Veteran's son required extensive academic accommodations during high school and college due to his severe neurocognitive deficits.  Multiple specialists' medical opinions dated in 2009 and 2013 establish that the Veteran's son's mental processing, memory, and attention impairments have been present since he was a young child and have not significantly changed in severity since that time.  Thus, although the medical opinions stating that the Veteran's son is not capable of living independently, maintaining employment, or supporting himself are dated after he turned 18, the Board finds that they are very probative to the question of whether he was permanently incapable of self-support before the age of 18.  

In conclusion, the Board finds that the Veteran's son is permanently incapable of self-support due to severe neurocognitive deficits associated with his epilepsy and ADHD.  Although the evidence dated prior to his eighteenth birthday does not contain an explicit finding of incapacity, based on his permanent use of anticonvulsants, his poor academic performance, and statements from various medical specialists describing significant impairments to memory, attention, processing, and social and occupational functioning that have been consistent throughout his lifetime, the Board finds that the Veteran's son was permanently incapacitated for self-support before he turned 18.  The Board has resolved any doubt in favor of the Veteran and the claim for recognition of the Veteran's son as a helpless child is granted.  





Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. With regard to the appellant's claim for recognition as a helpless child, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and has not resulted in any prejudice to the Veteran in light of the Board's decision to reopen and grant the claim.

With respect to the claim regarding the timeliness of an NOD, the Veteran and his representative were notified of the reasons for the denial of the claim and were afforded the opportunity to present evidence and argument.  The Board finds that these actions are sufficient to satisfy the duties to notify and assist.  As explained in the analysis above, the claim lacks legal merit as the Veteran did not submit a NOD within the statutorily prescribed time period.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the duties to notify and assist have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).


ORDER

The claim for whether a timely NOD was filed in response to an April 2010 rating decision denying entitlement to service connection for GERD, an ulcer, and H. pylori is denied.

New and material evidence has been received and reopening of the claim for entitlement to recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18 is granted.


Entitlement to recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18 is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


